Citation Nr: 1449641	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES
 
1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.
 
3. Entitlement to service connection for bilateral hearing loss.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1976 to February 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which reopened the claim of entitlement to service connection for a left knee disorder but denied it on the merits.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the appeal.  
 
The issues of entitlement to service connection for a left knee disorder and a bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. In the absence of a timely perfected appeal, the September 1980 rating decision, which denied entitlement to service connection for a left knee disorder, is final.  
 
2. The evidence submitted since the September 1980 rating decision, by itself, or when considered with the previous evidence of record, raises a substantial possibility of substantiating the claim of entitlement to service connection for a left knee disorder.

3.  Left knee instability was not present at enlistment, left knee instability was chronic during the appellant's service, and a current left knee disorder has been linked to that pathology.
 
 
CONCLUSIONS OF LAW
 
1.  The September 1980 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  A chronic left knee disorder was incurred during active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to reach the decision entered below. 

New and Material Evidence

In a September 1980 rating decision VA denied entitlement to service connection for a left knee disorder.  The evidence considered at that time included the appellant's service treatment records.  The Veteran did not timely file a notice of disagreement, hence, the September 1980 decision is final.  38 U.S.C.A. § 7105.  Accordingly, the Board must first ascertain whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) .

In this regard, the Veteran underwent a VA medical examination in June 2011.  The examiner noted that the appellant reported that any preservice knee injury was minor, and that he was treated for a fall while on active duty in 1978.  

The Veteran also submitted an August 2011 medical opinion from a private physician who had been treating him for approximately thirty years.  This physician opined that there was likely a nexus between the appellant's current left knee disorder and an injury incurred during his service.  The Board finds that these medical opinions relate to at least one of the unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.  Hence, the claim is reopened.

Service connection

The Veteran contends that his current left knee disorder relates to an inservice fall, and that service connection is therefore warranted.  In this regard, service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran's service treatment records show that at his November 1975 entrance examination he reported injuring his knees in a preservice car accident in 1974.  Physical examination revealed a scar across the claimant's left knee, and no right knee disorder was noted.  There was no finding that the appellant suffered from any degree of left knee instability or any other left knee disorder at enlistment.

Service treatment records from May 1976 or May 1977 (the date is unclear), note that the Veteran's left knee was "obviously unstable" and raise the possibility that he might not be able to continue on active duty.  

The Veteran's November 1979 separation exam contains the notations "Positive anterior drawer sign left knee" and "Painful left knee due to fall in 1976, evaluated at that time, patient states the knee (occasionally) 'pops' out of place, being referred to ortho clinic."  

In January 1980, an orthopedic clinic referral note recorded that the Veteran had an anterior cruciate ligament tear, associated anteriolateral knee instability, and that this condition was chronic in nature.  
 
As noted, a June 2011 VA medical examination noted that the appellant reported that any preservice knee injury was minor, and that he was treated for a fall which he dated back to a date inservice.  The VA examiner could not, however, find any evidence of an injury.  Hence, the VA examiner could not find a nexus to service.  In contrast the August 2011 private medical opinion specifically opined that there was likely a nexus between the appellant's current left knee disorder and an injury incurred during his service.  

It is significant that the appellant's entrance examination only showed a left knee scar.  It did not show any evidence of any other left knee disorder to include instability.  Hence, save for the scar, the Veteran's left knee must be presumed to have been otherwise sound.  Significantly, the service treatment records show that the appellant's left knee was found to be unstable in either May 1976 or May 1977, i.e., at least several months after beginning active duty, and the Veteran presented with continued evidence of instability in January 1980.  Given this evidence and the favorable August 2011 private opinion, the Board finds that the preponderance of the evidence shows that service connection is warranted for a left knee disorder.  

The appeal is allowed.  


ORDER

New and material evidence having been submitted the claim of entitlement to service connection for a left knee disorder is reopened.

Entitlement to service connection for a left knee disorder is granted.


REMAND

Although the Veteran sent a notice of disagreement with "all the determinations made by the regional office unless specifically excluded" in July 2011, the AOJ has not issued the appellant a statement of the case on the issue of bilateral hearing loss.  A remand is therefore necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
The AOJ must issue a statement of the case addressing the claim of entitlement to service connection for a bilateral hearing loss.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran or his representative files a timely substantive appeal, the AOJ should return this issue to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


